DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 13 are pending.  Claims 1, 2, and 4 – 8 were amended.  Claims 9 – 13 are new.
	
Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claim 5 have been fully considered and resolve the issue of indefiniteness.  The rejection of 9 May 2022 has been withdrawn. 

35 USC §102 
Applicant’s amendments with respect to claim 1 have been fully considered, and the amended limitation of “calculate an impact force applied to the rechargeable battery unit based on the history of motion information recorded in the memory device” is not present in Matsuda’716.  This amendment is taught by the newly cited Yip reference, as discussed below.

35 USC §103 
Applicant’s arguments with respect to claims 4 and 5 have been fully considered, but they are not persuasive. Applicant argues (see page 8): “outstanding prior art references are silent about estimating a posture of the movable machine during travel based on using motion information detected by the detector secured to the battery unit to detect the motion of the battery unit, the battery pack configured to be removably mounted on the vehicle body.” However, the newly cited Yip reference, as required by the amendments to claim 1, teaches a removable battery unit with internal sensors, which teaches the collection of motion information by a motion detector secured to the battery pack. 
Applicant’s arguments with respect to claim 6 have been fully considered, but they are not persuasive.  Applicant argues (see page 9): “Mull also does not teach or suggest the feature of calculating an impact force based on a history of motion information.”  Examiner submits that the newly cited Yip reference, required by applicant’s amendments to claim 1, teaches this limitation 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 13 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matsuda, US 2015/0251716 (hereinafter 'Matsuda').

Regarding claim 13: Matsuda teaches a battery pack configured to be removably mounted on a vehicle body of a movable machine, the vehicle body including a vehicle controller ([Abstract, 0007, 0027, 0055, Fig 2, Fig 4]: discloses a battery unit 3 used with an electric motorcycle (also movable machine) 1, where the vehicle body 2 is constructed in a manufacturing facility, transported a different facility, and then the battery pack 3 is attached to the vehicle body 2 of the electric motorcycle, where the vehicle body 2 includes a vehicle control unit 26), the battery pack comprising: 
a rechargeable battery unit ([0076, 0077]: discloses a process of recharging the battery); 
a detector secured to the battery unit to detect a motion of the battery unit ([0094, 0096]: discloses recording how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body, which is interpreted as requiring at least a vibration sensor within the battery unit); 
a battery monitoring unit including a memory device and a processing device configured to record a history of motion information detected by the detector in the memory device ([0036, 0039, 0092 – 0096; Fig 3, Fig 5]: discloses a battery monitoring unit 75 that includes a processor, which is used to record the battery set information 222, where the battery set information includes how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body, and a memory device 221 that records state history information related to the battery, “whether or not the battery unit 3 is mounted to the vehicle body 2”); 
an interface configured to output the motion information recorded in the memory device to the outside of the battery pack, wherein the interface communicatively connects the battery monitoring unit to the vehicle controller ([0087, Fig 5]: discloses connecting an information obtaining module 202 to the battery unit 3 in order to access memory 221 within the battery monitoring unit 75).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda, US 2015/0251716 (hereinafter 'Matsuda') in view of Yip et al., US 2012/0274280 (hereinafter 'Yip').

Regarding claim 1: Matsuda teaches a battery pack configured to be removably mounted on a movable machine ([Abstract, 0007, 0055, Fig 2, Fig 4]: discloses a battery unit 3 used with an electric motorcycle (also movable machine) 1, where the vehicle body 2 is constructed in a manufacturing facility, transported a different facility, and then the battery pack 3 is attached to the vehicle body 2 of the electric motorcycle), the battery pack comprising: 
a rechargeable battery unit ([0076, 0077]: discloses a process of recharging the battery); 
a detector secured to the battery unit to detect a motion of the battery unit ([0094, 0096]: discloses recording how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body, which is interpreted as requiring at least a vibration sensor within the battery unit); 
a memory device ([0094, Fig 5]: discloses a memory device 221 that records state history information related to the battery, “whether or not the battery unit 3 is mounted to the vehicle body 2”); 
a processing device configured to record a history of motion information detected by the detector in the memory device ([0036, 0039, 0092 - 0096, Fig 3]: discloses a battery monitoring unit 75 that includes a processor, which is used to record the battery set information 222, where the battery set information includes how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body); and 
an interface configured to output the motion information recorded in the memory device to the outside of the battery pack ([0087, Fig 5]: discloses connecting an information obtaining module 202 to the battery unit 3 in order to access memory 221 within the battery monitoring unit 75).

Matsuda is silent with respect to 
a processing device further configured to calculate an impact force applied to the rechargeable battery unit based on the history of motion information recorded in the memory device.

Yip teaches an intelligent battery pack that records events occurring during the lifetime of the battery for future analysis ([0013]) tht includes 
a processor configured to calculate an impact force applied to the rechargeable battery unit based on the history of motion information recorded in the memory device ([0087 – 0091; 0148; Fig 6]: discloses a pack controller 800 that communicates with a memory (event archive EEPROM 900) to record a history of events that occur during the use of the battery.   The event data can include information gathered from an accelerometer used to determine how the battery has been handled, including “determining the kind and level of forces that the battery experiences during use and transportation”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip to “detect when the battery or device in which the battery is inserted has been subjected to a shock that may have caused damage to the battery or device to be powered ([0148])”, which can allow the processing device to determine that the battery should not be used until it has been checked for damage.

Regarding claim 2: Matsuda in view of Yip teaches the battery pack according to claim 1, as discussed above, further comprising a temperature sensor configured to detect the temperature of the battery unit, wherein the processing device diagnoses a state of the battery unit based on a history of temperature information detected by the temperature sensor (Matsuda: [0096]: discloses the use of state history information including the ambient temperature of the battery).

Regarding claim 3: Matsuda in view of Yip teaches a movable machine comprising: 
the battery pack according to claim 1 (Matsuda: [Abstract, 0007, 0055, Fig 2, Fig 4]: discloses a battery unit 3 used with an electric motorcycle (also movable machine) 1, where the vehicle body 2 is constructed in a manufacturing facility, transported a different facility, and then the battery pack 3 is attached to the vehicle body 2 of the electric motorcycle); and
an electric motor for propulsion of the movable machine, the electric motor being configured to use the battery unit of the battery pack as a power source or an auxiliary power source (Matsuda: [0027, Fig 1]: discloses an electric motor 12 that operates using energy acquire from the battery 61 supplied via inverter 25).


Claims 4, 5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Yip in view of Matsuda, US 2015/0274019 (hereinafter 'Matsuda’19').

Regarding claim 4: Matsuda in view of Yip teaches the movable machine according to claim 3, as discussed above, being a vehicle capable of traveling in an inclined state (Matsuda: [Abstract, Fig 1, Fig 2]: discloses a motorcycle, which the Examiner interprets as capable of traveling uphill and downhill, on an incline).

Matsuda is silent with respect to 
the movable machine further comprising a computing device configured to estimate a posture of the movable machine during travel based on motion information detected by the detector after mounting of the battery pack on the movable machine. 

Yip teaches the use of motion information detected by the detector after mounting of the battery pack ([0148]: teaches the use of data gathered from an accelerometer included within the battery module during the use of the battery (“”in real time”), buy the device that the battery has been inserted into).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip to “detect when the battery or device in which the battery is inserted has been subjected to a shock that may have caused damage to the battery or device to be powered ([0148])”, which can allow the processing device to determine that the battery should not be used until it has been checked for damage.

Matsuda’19 discloses an electric motorcycle ([Abstract, Fig 1]) that includes 
a computing device configured to estimate the posture of the movable machine during travel based on motion information detected by the detector after mounting of the battery pack on the movable machine ([0037, 0056, 0057, Fig 2, Fig 3]: discloses a vehicle that includes an angular velocity sensor 45 that provides an angular acceleration rate, with this data used to determine the posture of the vehicle, with output displayed by various meters on display unit 50).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip in view of Matsuda’19 to incorporate the use of angular motion data into the calculation of shock to the battery component, and make the combined information about shocks applied to the battery available to the user of the system powered by the battery pack, indicating that the battery needs to be evaluated for damage.

Regarding claim 5: Matsuda in view of Yip in view of Matsuda’19 teaches the movable machine according to claim 4, as discussed above, wherein the computing device or the processing device diagnoses a state of the battery unit based on the history of motion information, the motion information being detected by the detector before mounting of the battery pack on the movable machine (Matsuda: [0036, 0039, 0092 - 0096, Fig 3]: discloses a battery monitoring unit 75 that includes a processor, which is used to record the battery set information 222, where the battery set information includes how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body).

Regarding claim 7: Matsuda in view of Yip in view of Matsuda’19 teaches the movable machine according to claim 4, as discussed above, further comprising 
a battery placement portion in which the battery pack is placed with the memory device electrically connected to the computing device via the interface, wherein 
the battery placement portion is configured so that the detector of the battery pack placed in the battery placement portion is located in a central region of the movable machine in a leftward/rightward direction (Matsuda: [0026 – 0029, 0040, Fig 2, Fig 3]: discloses placing battery unit 3 on the vehicle body frame 11 in what appears to be roughly the center of frame 18 with faces of battery module 3 pointing to the left and the right of the line defined by the wheels 13 and 14.  There is an electrical connection between the battery monitor and the body, made using connectors 35, 80, which are described as “mechanically and electrically connected to each other”).

Regarding claim 12: Matsuda teaches a movable machine that is a vehicle capable of traveling in an inclined state (Matsuda: [Abstract, Fig 1, Fig 2]: discloses a motorcycle, which the Examiner interprets as capable of traveling uphill and downhill, on an incline).), the movable machine comprising: 
a vehicle body ([0025, Fig 1]: vehicle body 2); and
a battery pack configured to be removably mounted on the vehicle body ([0024, Fig 1]: battery unit 3), wherein the battery pack includes: 
		a rechargeable battery unit ([0033]: discloses that “battery unit 3 includes a charging connector 65 used to charge the battery 61”); 
		a detector secured to the battery unit to detect a motion of the battery unit ([0094, 0096]: discloses recording how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body, which is interpreted as requiring at least a vibration sensor within the battery unit);  
		a memory device ([0094, Fig 5]: discloses a memory device 221 that records state history information related to the battery, “whether or not the battery unit 3 is mounted to the vehicle body 2”); 
		a processing device configured to record a history of motion information detected by the detector in the memory device ([0036, 0039, 0092 - 0096, Fig 3]: discloses a battery monitoring unit 75 that includes a processor, which is used to record the battery set information 222, where the battery set information includes how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body); and
		an interface configured to output the motion information recorded in the memory device to the outside of the battery pack ([0087, Fig 5]: discloses connecting an information obtaining module 202 to the battery unit 3 in order to access memory 221 within the battery monitoring unit 75).

Matsuda is silent with respect to 
	the movable machine further comprises a computing device configured to estimate a posture of the vehicle body during travel based on motion information detected by the detector after mounting of the battery pack on the vehicle body. 

Yip teaches the use of motion information detected by the detector after mounting of the battery pack ([0148]: teaches the use of data gathered from an accelerometer included within the battery module during the use of the battery (“”in real time”), buy the device that the battery has been inserted into).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip to “detect when the battery or device in which the battery is inserted has been subjected to a shock that may have caused damage to the battery or device to be powered ([0148])”, which can allow the processing device to determine that the battery should not be used until it has been checked for damage.

Matsuda’19 discloses an electric motorcycle ([Abstract, Fig 1]) that includes 
a computing device configured to estimate the posture of the movable machine during travel based on motion information detected by the detector after mounting of the battery pack on the movable machine ([0037, 0056, 0057, Fig 2, Fig 3]: discloses a vehicle that includes an angular velocity sensor 45 that provides an angular acceleration rate, with this data used to determine the posture of the vehicle, with output displayed by various meters on display unit 50).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip in view of Matsuda’19 to incorporate the use of angular motion data into the calculation of shock to the battery component, and make the combined information about shocks applied to the battery available to the user of the system powered by the battery pack, indicating that the battery needs to be evaluated for damage.


Claims 6, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Yip in view of Matsuda’19 in view of Mull et al., US 2014/0342193 (hereinafter 'Mull').

Regarding claim 6: Matsuda in view of Yip in view of Matsuda’19 teaches the movable machine according to claim 4, as discussed above.
Matsuda in view of Yip is silent with respect to further comprising 
a display device configured to display a result of diagnosis made by the computing device or the processing device for the state of the battery unit.

Matsuda’19 discloses an electric motorcycle ([Abstract, 0057, Fig 1, Fig 3]) that includes a display device for displaying various information about the motorcycle including speed, rotational speed of the electric motor, and the state of charge of the battery.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip in view of Matsuda’19 to monitor the use of the motorcycle while it is in operation, in particular to determine if the battery is running out of charge and should be recharged soon.

Mull teaches a battery management device that includes one or more sensors configured to detect a characteristic of a battery ([Abstract]) that includes 
display a result of diagnosis made for the state of the battery unit ([0181]: discloses generating a warning message indicating that the battery is damaged and should not be used).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of in view of Yip Matsuda’19 in view of Mull to warn the user of the motorcycle when the battery has become damaged and that it would be dangerous to continue using the motorcycle.

Regarding claim 8: Matsuda in view of Yip in view of Matsuda’19 teaches the movable machine according to claim 4, as discussed above, further comprising a battery placement portion in which the battery pack is placed with the memory device electrically connected to the computing device via the interface (Matsuda: [0026 – 0029, 0040, Fig 2, Fig 3]: discloses placing battery unit 3 on the vehicle body frame 11, and that there is an electrical connection between the battery monitor and the body, made using connectors 35, 80, which are described as “mechanically and electrically connected to each other”).

Matsuda in view of Yip in view of Matsuda’19 is silent with respect to wherein 
the detector has a sensor coordinate system having three axes orthogonal to one another and detects the motion of the battery unit with respect to the sensor coordinate system, and the battery placement portion is configured so that the three axes of the sensor coordinate system of the detector of the battery pack placed in the battery placement portion are respectively parallel to a forward/rearward direction, a leftward/rightward direction, and an upward/downward direction of the movable machine. 

Mull teaches a battery management device that includes one or more sensors configured to detect a characteristic of a battery ([Abstract]) that includes 
a sensor coordinate system having three axes orthogonal to one another and detects the motion of the battery unit with respect to the sensor coordinate system ([0035]: discloses a multi-axis accelerometer “directly coupled to battery 240 so that it can measure accurately the acceleration of battery 240”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip in view of Matsuda’19 in view of Mull to collect more detailed information regarding the motion of the battery as part of determining if the battery unit had been damaged and needs to be electrically disconnected to prevent further damage to the movable machine ([0064]).

Regarding claim 10: Matsuda in view of Yip teaches the battery pack according to claim 1, as discussed above.
Matsuda is silent with respect to wherein the detector includes an acceleration sensor and an angular velocity sensor. 

Yip teaches an intelligent battery pack that records events occurring during the lifetime of the battery for future analysis ([0013]) that includes an acceleration sensor device ([0087 – 0091; 0148; Fig 6]: discloses a pack controller 800 that communicates with a memory (event archive EEPROM 900) to record a history of events that occur during the use of the battery.   The event data can include information gathered from an accelerometer used to determine how the battery has been handled, including “determining the kind and level of forces that the battery experiences during use and transportation”).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip to “detect when the battery or device in which the battery is inserted has been subjected to a shock that may have caused damage to the battery or device to be powered ([0148])”, which can allow the processing device to determine that the battery should not be used until it has been checked for damage.

Matsuda’19 discloses an electric motorcycle ([Abstract, Fig 1]) that includes 
an angular velocity sensor ([0037, 0056, 0057, Fig 2, Fig 3]: discloses a vehicle that includes an angular velocity sensor 45 that provides an angular acceleration rate, with this data used to determine the posture of the vehicle, with output displayed by various meters on display unit 50).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip in view of Matsuda’19 to incorporate the use of angular motion data into the calculation of shock to the battery component, and make the combined information about shocks applied to the battery available to the user of the system powered by the battery pack, indicating that the battery needs to be evaluated for damage.


Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda in view of Yip in view of Iuliano et al., US 2014/0143940 (hereinafter 'Iuliano').
Regarding claim 9: Matsuda in view of Yip teaches the battery pack according to claim 1, as discussed above, wherein
the processing device causes the memory device to record the history of motion information detected by the detector (Matsuda: [0036, 0039, 0092 - 0096, Fig 3]: discloses a battery monitoring unit 75 that includes a processor, which is used to record the battery set information 222, where the battery set information includes how much vibration has been applied to the battery, even while the battery is not attached to the vehicle body).

Matsuda in view of Yip is silent with respect to wherein 
the detector has a sensor coordinate system having three axes orthogonal to one another and detects the motion of the battery unit with respect to the sensor coordinate system, and 
the processing device causes the memory device to record the history of motion information detected by the detector in directions of the three axes and calculates impact forces applied to the battery unit in the directions of the three axes based on the history of motion information detected in the directions of the three axes. 

Iuliano teaches an impact detection device with multiple sensors and an alarm for impact forces exceeding a threshold [Abstract]) that includes 
the detector has a sensor coordinate system having three axes orthogonal to one another and detects the motion of the battery unit with respect to the sensor coordinate system ([0045]: “one or more high G accelerometers measuring translation (e.g. single axis or tri-axis x-y-z)”, where the Examiner interprets an x-y-z coordinate system as defining three orthogonal axes).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip in view of Iuliano to separate the impact forces by different physical dimensions. This could be combined with the storage motion information taught by Matsuda and the calculation of impact forces taught by Yip to create a measure of the impact forces attributed to each coordinate, in order to calculate the impacts oriented along a particular directional line or axis that could be more sensitive to impact damage than one of the other directional or rotational axes, improving the detection of damage to the battery.

Regarding claim 11: Matsuda in view of Yip teaches the battery pack according to claim 1, as discussed above.
Matsuda in view of Yip is silent with respect to wherein the detector includes: 
a triaxial acceleration sensor that detects accelerations in directions of three axes orthogonal to one another; and
a triaxial angular velocity sensor that detects angular velocities about the three axes orthogonal to one another. 

Iuliano teaches an impact detection device with multiple sensors and an alarm for impact forces exceeding a threshold [Abstract]) that includes 
a triaxial acceleration sensor that detects accelerations in directions of three axes orthogonal to one another ([0045]: “one or more high G accelerometers measuring translation (e.g. single axis or tri-axis x-y-z)”); and
a triaxial angular velocity sensor that detects angular velocities about the three axes orthogonal to one another ([0044]: “sensors 70 can include a gyroscope (e.g. tri-axial) measuring rotational acceleration … gyroscope 70 is a device for measuring orientation and force/acceleration due to changes in rotational attitude”). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Matsuda in view of Yip in view of Iuliano to separate the impact forces by different physical dimensions, in order to calculate the impacts along a particular directional line or axis that could be more sensitive to impact damage than another direction or rotational axis. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408) 918-7532. The examiner can normally be reached 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2857